       Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 1 of 24 PageID 5023
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                        Middle District
                                                                    __________ DistrictofofFlorida
                                                                                            __________

       THE HURRY FAMILY REVOCABLE TRUST,                                                         )
                     ET. AL                                                                      )
                                          v.                                                     )         Case No.: 8:18-cv-02869
                     CHRISTOPHER FRANKEL                                                         )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         05/07/2021                   against         Christopher Frankel                    ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $               400.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        3,548.43

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                8,655.85

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 8,430.37

Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $          21,034.65

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         u          Electronic service                                    u         First class mail, postage prepaid
         u          Other:
             s/ Attorney:              /s/ James C. Mooney
                          Name of Attorney: James C. Mooney
For:                                                                Plaintiffs                                                                       Date:          05/21/2021
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 2 of 24 PageID 5024
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 3 of 24 PageID 5025




 ITEMIZATION OF BILL OF COSTS1
     COST DESCRIPTION                                                  AMOUNT               DATE
     Filing Fee – FLMD CM ECF                                          $400.00              November 21, 2018
     ATA Process, LLC - Service of Summons on                          $80.00               November 26, 201
     Christopher Frankel
     Scott Gamertsfelder, Court Reporter                                $175.45             April 8, 2021
     Inv # 000000778 – Transcript Pre-trial
     conference 01.16.2020
     Scott Gamertsfelder, Court Reporter                                $73.80              March 25, 2020
     Inv # 00000708 – Transcript 03.11.2020
     Motion Hearing
     Rebekah Lockwood, Court Reporter                                   $203.00             April 8, 2021
     Inv #20210356 -Transcript – 4.30.2020
     Pre-Trial Conference
     Scott Gamertsfelder, Court Reporter                                $354.25             July 22, 2020
     Inv #00000731 – Transcript 06.26.2020
     Motion Hearing
     David Collier, Court Reporter Inv #702                             $623.15             April 24, 2021
     Transcript – Pre-Trial Hearing 4.23.2021
     David Collier, Court Reporter Inv. # 704                           $108.90             April 26, 2021
     Transcript – Defense Opening Statement
     David Collier, Court Reporter Inv. #706                            $834.90             April 27, 2021
     Transcript – Direct Examination
     Christopher Frankel 4.27.2021
     David Collier, Court Reporter Inv. #708                            $326.70             April 28, 2021
     Transcript – Re-direct Examination
     Christopher Frankel 4.28.2021
     David Collier, Court Reporter Inv #714                             $961.20             May 4, 2021
     Transcript – Trial (only portions not
     previously billed)
     U.S. Legal Support – Invoice 120464966                             $1,714.55           April 16, 2020
     Court Reporter and Transcript fee-
     Christopher Frankel deposition 04.03.2020
     Veritext – Video – Christopher Frankel                             $765.00             April 16, 2021
     08.07.2019 Deposition
     LitNMore Inv #43099 – Preparation of                               $1,027.93           February 7, 2020
     Trial Exhibit Binders
     LitNMore Inv #46379 – Preparation of                               $707.83             April 8, 2021
     Deposition Exhibit Binders


                                        
 1
     Plaintiffsareattemptingtoobtaintheinvoicessupportingtheremainingcostsfrompriorcounsel
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 4 of 24 PageID 5026




  COST DESCRIPTION                           AMOUNT       DATE
  LitNMore Inv. #46456 – Preparation of      $688.00      April 18, 2021
  Trial Exhibits
  LitNMore Inv #46511 – Preparation of       $3,229.46    April 26, 2021
  Trial Exhibit Binders
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 5 of 24 PageID 5027


Lesli Harm

From:            notification@pay.gov
Sent:            Wednesday, November 21, 2018 2:56 PM
To:              Gayla Arnold
Subject:         Pay.gov Payment Confirmation: FLMD CM ECF


Your payment has been submitted to Pay.gov and the details are below. If you have any questions or
you wish to cancel this payment, please contact the FLMD Help Desk at (407) 835-2582.

Application Name: FLMD CM ECF
Pay.gov Tracking ID: 26DL762M
Agency Tracking ID: 113A-14850063
Transaction Type: Sale
Transaction Date: Nov 21, 2018 2:56:06 PM

Account Holder Name: Anthony J Cuva
Transaction Amount: $400.00
Card Type: Visa
Card Number: ************4665


THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                    1
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 6 of 24 PageID 5028
         Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 7 of 24 PageID 5029
  AO44
 (Rev. 11/07)                                   UNITED STATES DISTRICT COURT
                                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                                              INVOICE NO:      00000778
                                                                                         MAKE CHECKS PAYABLE TO:
  Kenneth G. Turkel                                                              Scott N. Gamertsfelder, RMR
  Bajo Cuva Cohen Turkel, PA
  100 N. Tampa Street, Suite 1900                                                300 Mountain View Rd.
  Tampa, FL 33602                                                                Ellijay, GA 30540

  Phone:        (813) 868-6171                                                   Phone:      (813) 541-0428

                                                                                 Tax ID:    XX-XXXXXXX
                                                                                            scottgrmr@gmail.com
                                                              DATE ORDERED:                              DATE DELIVERED:
                CRIMINAL              X     CIVIL                              04-08-2021                                  04-09-2021
Case Style: 8:18-CV-2869, Hurry Family Trust v Christopher Frankel
                 Transcript of Pretrial Conference held Jan. 16, 2020.



                               ORIGINAL                              1ST COPY                    2ND COPY                        TOTAL
CATEGORY                                                                                                                        CHARGES
                        PAGES     PRICE       SUBTOTAL       PAGES    PRICE     SUBTOTAL     PAGES   PRICE       SUBTOTAL

 Ordinary

 14-Day

 Expedited

 Daily                      29       6.05           175.45                                                                           175.45

 Hourly

 Realtime

Misc. Desc.                                                                                          MISC. CHARGES:

                                                                                                                  TOTAL:            175.45

RECEIVED 4/9/21                                                               LESS DISCOUNT FOR LATE DELIVERY:
1748.1                                                                                               TAX (If Applicable):

                                                                                          LESS AMOUNT OF DEPOSIT:

                                                                                                      TOTAL REFUND:

                                                                                                             TOTAL DUE:             $175.45

                                                 ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
   I certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                                DATE
                                     s:/Scott N. Gamertsfelder                                                         04-09-2021
(All previous editions of this form are
cancelled and should be destroyed)



                                   Printed by BoltPDF (c) NCH Software. Free for non-commercial use only.
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 8 of 24 PageID 5030
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 9 of 24 PageID 5031
    Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 10 of 24 PageID 5032

675HY
'HULYHGIURP$25HY
                                         81,7('67$7(6',675,&7&2857
                                             )RUWKH0LGGOH'LVWULFWRI)ORULGD
                                                          ,192,&( 
                                                                                    0$.(&+(&.63$<$%/(72
 .HQQHWK7XUNHO                                                            5HEHNDK0/RFNZRRG5'5&55
 %DMR&XYD&RKHQ7XUNHO                                                    2IILFLDO&RXUW5HSRUWHU
 1RUWK7DPSD6WUHHW                                                    32%R[
 6XLWH                                                                7DPSD)/
 7DPSD)/                                                             
                                                               UORFNZRRGXVFU#JPDLOFRP
 NWXUNHO#EDMRFXYDFRP                                                      7D[,'

                                               '$7(25'(5('                               '$7('(/,9(5('
      &5,0,1$/                  &,9,/                                                              
 ,QWKHPDWWHURI &9&D\PDQ6HFXULWLHV&OHDULQJDQG7UDGLQJ/WGY7KH+XUU\)DPLO\ 5HYRFDEOH7UXVW

 =RRP9LGHRFRQIHUHQFH)LQDO3UHWULDO&RQIHUHQFHEHIRUH-XGJH&RYLQJWRQ


 RECEIVED 4/8/21
 1748.1



                             25,*,1$/                           67 &23<                           1' &23<                727$/
 &$7(*25<
                   3$*(6       35,&(     68%727$/     3$*(6        35,&(     68%727$/   3$*(6       35,&(     68%727$/    &+$5*(6
2UGLQDU\                                                                                       
'D\                                                                                         
([SHGLWHG                                                                                      
'D\                                                                                          
'DLO\                                                                                          
+RXUO\                                                                                                   
5HDOWLPH                          
0LVF                                                                                                  0LVF&KDUJHV
                                                                                                              6XEWRWDO       
                                                                                    /HVV'LVFRXQWIRU/DWH'HOLYHU\
                                                                                                    7D[ ,I$SSOLFDEOH
'DWH                    &KHFN                                              /HVV$PRXQWRI'HSRVLW            
                                                                                                         7RWDO5HIXQG
                                                                                                              7RWDO'XH        
                                               $'',7,21$/,1)250$7,21
          )XOOSULFHPD\EHFKDUJHGRQO\LIWKHWUDQVFULSWLVGHOLYHUHGZLWKLQWKHUHTXLUHGWLPHIUDPH)RUH[DPSOHLIDQ
RUGHUIRUH[SHGLWHGWUDQVFULSWLVQRWFRPSOHWHGDQGGHOLYHUHGZLWKLQ  FDOHQGDUGD\VSD\PHQWZRXOGEHDWWKHGD\
GHOLYHU\UDWHDQGLIQRWFRPSOHWHGDQGGHOLYHUHGZLWKLQGD\VSD\PHQWZRXOGEHDWWKHRUGLQDU\GHOLYHU\UDWH
                                                       &(57,),&$7,21
          ,FHUWLI\WKDWWKHWUDQVFULSWIHHVFKDUJHGDQGSDJHIRUPDWXVHGFRPSO\ZLWKWKHUHTXLUHPHQWVRI WKLVFRXUWDQG
WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHV
6,*1$785(                                                                                 '$7(

5HEHNDK/RFNZRRG                                                                                             
',675,%87,21         723$57< FRSLHV WREHUHWXUQHGZLWKSD\PHQW       &28575(3257(5           &28575(3257(5683(59,625
       Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 11 of 24 PageID 5033
  AO44
 (Rev. 11/07)                                   UNITED STATES DISTRICT COURT
                                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                                              INVOICE NO:      00000731
                                                                                         MAKE CHECKS PAYABLE TO:
  Kenneth G. Turkel                                                              Scott N. Gamertsfelder, RMR
  Bajo Cuva Cohen Turkel, PA                                                     Address:
  100 N. Tampa Street, Suite 1900                                                U.S. District Court
  Tampa, FL 33602                                                                801 N. Florida Ave.
                                                                                 Tampa, FL 33602
  Phone:        (813) 868-6171                                                   Phone:      (813) 301-5898

                                                                                 Tax ID:    XX-XXXXXXX
                                                                                            scottgrmr@aol.com
                                                              DATE ORDERED:                              DATE DELIVERED:
                CRIMINAL              X     CIVIL                              07-22-2020                                  07-27-2020
Case Style: 8:18-CV-2869, The Hurry Family Revocable Trt v Christopher Frankel
                 Transcript of Motion Hearing held June 26, 2020.



                               ORIGINAL                              1ST COPY                    2ND COPY                        TOTAL
CATEGORY                                                                                                                        CHARGES
                        PAGES     PRICE       SUBTOTAL       PAGES    PRICE     SUBTOTAL     PAGES   PRICE       SUBTOTAL

 Ordinary

 14-Day                     65       5.45           354.25                                                                           354.25

 Expedited

 Daily

 Hourly

 Realtime

Misc. Desc.                                                                                          MISC. CHARGES:

                                                                                                                  TOTAL:            354.25

                                                                              LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                     TAX (If Applicable):

RECEIVED 7/28/20                                                                          LESS AMOUNT OF DEPOSIT:

1748.01                                                                                               TOTAL REFUND:

                                                                                                             TOTAL DUE:             $354.25

                                                 ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
   I certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                                DATE
                                     s:/Scott N. Gamertsfelder                                                         07-28-2020
(All previous editions of this form are
cancelled and should be destroyed)



                                   Printed by BoltPDF (c) NCH Software. Free for non-commercial use only.
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 12 of 24 PageID 5034
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 13 of 24 PageID 5035
                                              RECEIVED 4/24/21 1748.1
AO 44 (Rev. 04/09)

                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                            Middle District
                                                        __________ District of
                                                                            of Florida
                                                                               __________
                                                                                                                   NUMBER
                                                  INVOICE
    TO:                                                                                       MAKE CHECK PAYABLE TO:




           PHONE:                                                                            PHONE:

           FAX:

                                                                        TRANSCRIPTS
                                                              DATE ORDERED                                      DATE DELIVERED
           CRIMINAL                     CIVIL
IN THE MATTER OF (CASE NUMBER AND TITLE)



                                                                           CHARGES
                                ORIGINAL                                      1ST COPY                    ADDITIONAL COPIES
                                                                                                                                              TOTAL
 CATEGORY
                     PAGES        PRICE @
                                                   SUB
                                                                PAGES         PRICE @
                                                                                              SUB
                                                                                                        PAGES      PRICE @
                                                                                                                                  SUB        CHARGES
                                                  TOTAL                                      TOTAL                               TOTAL

  Ordinary                                    $       0.00                               $     0.00                          $     0.00 $           0.00

  14-Day                                      $       0.00                               $     0.00                          $     0.00 $           0.00

  Expedited                                   $       0.00                               $     0.00                          $     0.00 $           0.00

  Daily                                       $       0.00                               $     0.00                          $     0.00 $           0.00

  Hourly                                      $       0.00                               $     0.00                          $     0.00 $           0.00

  Realtime                                    $       0.00                               $     0.00                                      $          0.00

  For proceedings on (Date):                                                                                                     TOTAL $            0.00

                                                                                             LESS DISCOUNT FOR LATE DELIVERY                           $

                                                                                                         ADD AMOUNT OF DEPOSIT                         $

                                                                                                      AMOUNT DUE (OR REFUND)                 $        0.0
                                                            ADDITIONAL INFORMATION
          Full price may be changed only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript
  is not completed and delivered within (7) calendar days, payment would be at the 14-day delivery rate, and if not completed and delivered within
  14 days, payment would be at the ordinary delivery rate.

                                                                 CERTIFICATION
        I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of the
  United States.
SIGNATURE OF OFFICIAL COURT REPORTER                                                                        DATE




                  DISTRIBUTION:    TO PARTY (2 copies - 1 to be returned with payment)   COURT REPORTER     COURT REPORTER SUPERVISOR
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 14 of 24 PageID 5036
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 15 of 24 PageID 5037
                                                                                                          RECEIVED 4/26/21                       1748.1
AO 44 (Rev. 04/09)

                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                            Middle District
                                                        __________ District of
                                                                            of Florida
                                                                               __________
                                                                                                                   NUMBER
                                                  INVOICE                                                            704

    TO:       Kenneth Turkel                                                                  MAKE CHECK PAYABLE TO:
              Bajo | Cuva | Cohen | Turkel P.A.                                                 David Collier
              100 N. Tampa St., Suite 1900                                                      4305 Carrollwood Village Dr.
              Tampa, FL 33602                                                                   Tampa, FL 33618

           PHONE:         (813) 443-2199                                                     PHONE:        (440) 525-3855
           FAX:

                                                                        TRANSCRIPTS
                                                              DATE ORDERED                                      DATE DELIVERED
      u    CRIMINAL                 ✔ CIVIL
                                    u                                             04/26/2021                                 04/26/2021
IN THE MATTER OF (CASE NUMBER AND TITLE)
 The Hurry Family Recovable Trust, et al. v. Christopher Frankel, et al. Case No. 8:18-CV-2869-VMC-CPT

                                                                           CHARGES
                                ORIGINAL                                     1ST COPY                     ADDITIONAL COPIES
                                                                                                                                              TOTAL
 CATEGORY
                     PAGES        PRICE @
                                                   SUB
                                                                PAGES         PRICE @
                                                                                              SUB
                                                                                                        PAGES      PRICE @
                                                                                                                                  SUB        CHARGES
                                                  TOTAL                                      TOTAL                               TOTAL

  Ordinary                                    $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                   0.00

  14-Day                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $          0.00
                                                                                                                                                    0.00

  Expedited                                   $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                   0.00

  Daily                  18         6.05      $ 108.90
                                                   0.00                                  $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                 108.90

  Hourly                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $          0.00
                                                                                                                                                    0.00

  Realtime                                    $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                                      $         0.00
                                                                                                                                                    0.00

  For proceedings on (Date):                      April 26, 2021                                                                 TOTAL $         108.90
                                                                                                                                                    0.00

 transcript of defense opening statement                                                     LESS DISCOUNT FOR LATE DELIVERY                           $

                                                                                                         ADD AMOUNT OF DEPOSIT                         $

                                                                                                      AMOUNT DUE (OR REFUND)                 $   108.90
                                                                                                                                                      0.0
                                                            ADDITIONAL INFORMATION
          Full price may be changed only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript
  is not completed and delivered within (7) calendar days, payment would be at the 14-day delivery rate, and if not completed and delivered within
  14 days, payment would be at the ordinary delivery rate.

                                                                 CERTIFICATION
        I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of the
  United States.
SIGNATURE OF OFFICIAL COURT REPORTER                                                                        DATE

  /S/ David J. Collier                                                                                                       04/26/2021

                  DISTRIBUTION:    TO PARTY (2 copies - 1 to be returned with payment)   COURT REPORTER     COURT REPORTER SUPERVISOR
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 16 of 24 PageID 5038
                                                                                                          RECEIVED 4/28/21                       1748.1
AO 44 (Rev. 04/09)

                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                            Middle District
                                                        __________ District of
                                                                            of Florida
                                                                               __________
                                                                                                                   NUMBER
                                                  INVOICE                                                            706

    TO:       Kenneth Turkel                                                                  MAKE CHECK PAYABLE TO:
              Bajo | Cuva | Cohen | Turkel P.A.                                                 David Collier
              100 N. Tampa St., Suite 1900                                                      4305 Carrollwood Village Dr.
              Tampa, FL 33602                                                                   Tampa, FL 33618

           PHONE:         (813) 443-2199                                                     PHONE:        (440) 525-3855
           FAX:

                                                                        TRANSCRIPTS
                                                              DATE ORDERED                                      DATE DELIVERED
      u    CRIMINAL                 ✔ CIVIL
                                    u                                             04/27/2021                                 04/28/2021
IN THE MATTER OF (CASE NUMBER AND TITLE)
 The Hurry Family Recovable Trust, et al. v. Christopher Frankel, et al. Case No. 8:18-CV-2869-VMC-CPT

                                                                           CHARGES
                                ORIGINAL                                     1ST COPY                     ADDITIONAL COPIES
                                                                                                                                              TOTAL
 CATEGORY
                     PAGES        PRICE @
                                                   SUB
                                                                PAGES         PRICE @
                                                                                              SUB
                                                                                                        PAGES      PRICE @
                                                                                                                                  SUB        CHARGES
                                                  TOTAL                                      TOTAL                               TOTAL

  Ordinary                                    $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00               0.00
                                                                                                                                                    0.00

  14-Day                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $           0.00
                                                                                                                                                     0.00

  Expedited                                   $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00               0.00
                                                                                                                                                    0.00

  Daily                138          6.05      $ 834.90
                                                   0.00                                  $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00               0.00
                                                                                                                                                  834.90

  Hourly                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $           0.00
                                                                                                                                                     0.00

  Realtime                                    $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                                      $          0.00
                                                                                                                                                     0.00

  For proceedings on (Date):                      April 27, 2021                                                                 TOTAL $          834.90
                                                                                                                                                     0.00

 transcript of direct exam of Christopher Frankel                                            LESS DISCOUNT FOR LATE DELIVERY                            $

                                                                                                         ADD AMOUNT OF DEPOSIT                          $

                                                                                                      AMOUNT DUE (OR REFUND)                 $    834.90
                                                                                                                                                       0.0
                                                            ADDITIONAL INFORMATION
          Full price may be changed only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript
  is not completed and delivered within (7) calendar days, payment would be at the 14-day delivery rate, and if not completed and delivered within
  14 days, payment would be at the ordinary delivery rate.

                                                                 CERTIFICATION
        I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of the
  United States.
SIGNATURE OF OFFICIAL COURT REPORTER                                                                        DATE

  /S/ David J. Collier                                                                                                       04/28/2021

                  DISTRIBUTION:    TO PARTY (2 copies - 1 to be returned with payment)   COURT REPORTER     COURT REPORTER SUPERVISOR
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 17 of 24 PageID 5039
                                                                                                          RECEIVED 4/28/21                       1748.1
AO 44 (Rev. 04/09)

                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                            Middle District
                                                        __________ District of
                                                                            of Florida
                                                                               __________
                                                                                                                   NUMBER
                                                  INVOICE                                                            708

    TO:       Kenneth Turkel                                                                  MAKE CHECK PAYABLE TO:
              Bajo | Cuva | Cohen | Turkel P.A.                                                 David Collier
              100 N. Tampa St., Suite 1900                                                      4305 Carrollwood Village Dr.
              Tampa, FL 33602                                                                   Tampa, FL 33618

           PHONE:         (813) 443-2199                                                     PHONE:        (440) 525-3855
           FAX:

                                                                        TRANSCRIPTS
                                                              DATE ORDERED                                      DATE DELIVERED
      u    CRIMINAL                 ✔ CIVIL
                                    u                                             04/28/2021                                 04/28/2021
IN THE MATTER OF (CASE NUMBER AND TITLE)
 The Hurry Family Recovable Trust, et al. v. Christopher Frankel, et al. Case No. 8:18-CV-2869-VMC-CPT

                                                                           CHARGES
                                ORIGINAL                                     1ST COPY                     ADDITIONAL COPIES
                                                                                                                                              TOTAL
 CATEGORY
                     PAGES        PRICE @
                                                   SUB
                                                                PAGES         PRICE @
                                                                                              SUB
                                                                                                        PAGES      PRICE @
                                                                                                                                  SUB        CHARGES
                                                  TOTAL                                      TOTAL                               TOTAL

  Ordinary                                    $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                   0.00

  14-Day                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $          0.00
                                                                                                                                                    0.00

  Expedited                                   $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                   0.00

  Daily                  54         6.05      $ 326.70
                                                   0.00                                  $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                 326.70

  Hourly                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $          0.00
                                                                                                                                                    0.00

  Realtime                                    $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                                      $         0.00
                                                                                                                                                    0.00

  For proceedings on (Date):                      April 28, 2021                                                                 TOTAL $         326.70
                                                                                                                                                    0.00

 transcript of redirect exam of Christopher Frankel                                          LESS DISCOUNT FOR LATE DELIVERY                           $

                                                                                                         ADD AMOUNT OF DEPOSIT                         $

                                                                                                      AMOUNT DUE (OR REFUND)                 $   326.70
                                                                                                                                                      0.0
                                                            ADDITIONAL INFORMATION
          Full price may be changed only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript
  is not completed and delivered within (7) calendar days, payment would be at the 14-day delivery rate, and if not completed and delivered within
  14 days, payment would be at the ordinary delivery rate.

                                                                 CERTIFICATION
        I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of the
  United States.
SIGNATURE OF OFFICIAL COURT REPORTER                                                                        DATE

  /S/ David J. Collier                                                                                                       04/28/2021

                  DISTRIBUTION:    TO PARTY (2 copies - 1 to be returned with payment)   COURT REPORTER     COURT REPORTER SUPERVISOR
     Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 18 of 24 PageID 5040

AO 44 (Rev. 04/09)
                                                                                                          RECEIVED 5/19/21                       1748.1

                                    UNITED STATES DISTRICT COURT
                                                                    for the
                                                            Middle District
                                                        __________ District of
                                                                            of Florida
                                                                               __________
                                                                                                                   NUMBER
                                                  INVOICE                                                            714

    TO:       Kenneth Turkel                                                                  MAKE CHECK PAYABLE TO:
              Bajo | Cuva | Cohen | Turkel P.A.                                                 David Collier
              100 N. Tampa St., Suite 1900                                                      4305 Carrollwood Village Dr.
              Tampa, FL 33602                                                                   Tampa, FL 33618

           PHONE:         (813) 443-2199                                                     PHONE:        (440) 525-3855
           FAX:

                                                                        TRANSCRIPTS
                                                              DATE ORDERED                                      DATE DELIVERED
      u    CRIMINAL                 ✔ CIVIL
                                    u                                             05/04/2021                                 05/20/2021
IN THE MATTER OF (CASE NUMBER AND TITLE)
 The Hurry Family Recovable Trust, et al. v. Christopher Frankel, et al. Case No. 8:18-CV-2869-VMC-CPT

                                                                           CHARGES
                                ORIGINAL                                     1ST COPY                     ADDITIONAL COPIES
                                                                                                                                              TOTAL
 CATEGORY
                     PAGES        PRICE @
                                                   SUB
                                                                PAGES         PRICE @
                                                                                              SUB
                                                                                                        PAGES      PRICE @
                                                                                                                                  SUB        CHARGES
                                                  TOTAL                                      TOTAL                               TOTAL

  Ordinary                                    $      0.00
                                                    0.00         1,068            0.90   $ 961.20
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                 961.20

  14-Day                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $          0.00
                                                                                                                                                    0.00

  Expedited                                   $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                   0.00

  Daily                                       $      0.00
                                                    0.00                                 $     0.00
                                                                                              0.00                           $     0.00 $
                                                                                                                                  0.00              0.00
                                                                                                                                                   0.00

  Hourly                                      $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                          $    0.00
                                                                                                                                   0.00 $          0.00
                                                                                                                                                    0.00

  Realtime                                    $     0.00
                                                     0.00                                $    0.00
                                                                                               0.00                                      $         0.00
                                                                                                                                                    0.00

  For proceedings on (Date):          April 26, 2021 - April 30, 2021                                                            TOTAL $         961.20
                                                                                                                                                    0.00

 Copy of trial transcript. (only pages which have not previously                             LESS DISCOUNT FOR LATE DELIVERY                           $
 been billed are included.)
                                                                                                         ADD AMOUNT OF DEPOSIT                         $

                                                                                                      AMOUNT DUE (OR REFUND)                 $   961.20
                                                                                                                                                      0.0
                                                            ADDITIONAL INFORMATION
          Full price may be changed only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript
  is not completed and delivered within (7) calendar days, payment would be at the 14-day delivery rate, and if not completed and delivered within
  14 days, payment would be at the ordinary delivery rate.

                                                                 CERTIFICATION
        I certify that the transcript fees charged and page format used comply with the requirements of this court and the Judicial Conference of the
  United States.
SIGNATURE OF OFFICIAL COURT REPORTER                                                                        DATE

  /S/ David J. Collier                                                                                                       04/24/2021

                  DISTRIBUTION:    TO PARTY (2 copies - 1 to be returned with payment)   COURT REPORTER     COURT REPORTER SUPERVISOR
        Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 19 of 24 PageID 5041

                                                                                                     
 *$$!''& +$
                                                                                                                                              
 , '
  -                                                                                                                             
 '(!
                                                                                                                                     
 %&. / / (0. /         / -
                                                                                                                            

                                                                                                                       

                                                                                      !"#$
                                                                                    %&'%()
        % & 12
        34&  #  &%5) $6$                                                                            
        7&%'
                                                                                   "'&'
         
        '(!/- -



 89+:+76!967 9+8(.
            %&'%()                                                                  -$                     ;             $-           -$
                 6/(<&                                                                                                       -$              -$
                 6&<&=>                                                                  $-                       ;             -$              $-
                 !&''&)                                                                                                   $             $
                   &'                                                                                                        $             $
                 &5<                                                                                                        -$             -$
            %&'%()
                 10%?                                                                         $                     ;             $-              $-
                 10%?. &&                                                                    $                  ;             $-               $ -
                 "& &'  &&                                                          $                          ;             $-           $ -

                                                                                                  !"###                                           
                                                                                                 6(19-6A                                      @      $ 

 ./-.




+$ /-                                                                                                         %&. //        (0. // 

                                                         



 % & 12                                                             +#&7&$           .    
 34&  #  &%5) $6$                                                +#&"          .   
 7&%'
                                                                         %&              $   
 '(!/- -                                                            6(19-6A@            $ 




                                                                                 B&?7&$               .    
9&.      "'! (%'&))                                             3*+"                 .   -/66
               * +,                                                       7&$             .                    
               - & .,/0,
                                                                                   7            .      !"
                                                                                                           #$ %&'%()
               Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 20 of 24 PageID 5042


         Veritext, LLC - Florida Region
         Tel. 305-376-8800 Email: billing-fl@veritext.com
         Fed. Tax ID: XX-XXXXXXX




         Bill To: David Hayes                                                                                                                    Invoice #:                4954411
                     Bajo Cuva Cohen Turkel
                                                                                                                                            Invoice Date:                 4/16/2021
                     100 N Tampa St
                     Ste 1900                                                                                                               Balance Due:                    $765.00
                     Tampa, FL, 33602

         Case: The Hurry Family Revocable Trust' Scottsdale Capital Advisors
         Corporation and Alpine Securities Corporation v. Frankel, Christopher                                                                Proceeding Type: Depositions
         (818CV02869VMCCPT)
         Job #: 3485672        |   Job Date: 8/7/2019 | Delivery: Daily

         Location:                 Tampa, FL
         Billing Atty:             David Hayes
         Scheduling Atty:          Charles Harder | Harder LLP

         Witness: Christopher Frankel                                                                                                                                       Amount

                     Video Services                                                                                                                                         $680.00

                     Delivery and Handling                                                                                                                                    $85.00

         Notes:      BACKORDER MPEG-4 (Upload Only) to Bajo Cuva EXPEDITE -                                                                   Invoice Total:                $765.00
                     garnold@bajocuva.com and dhayes@bajocuva.com - UPLOAD BY 4/15                                                                 Payment:                    $0.00
                                                                                                                                                       Credit:                 $0.00
                                                                                                                                                     Interest:                 $0.00
                                                                                                                                              Balance Due:                  $765.00
         TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult http://www.veritext.com/services/all-services/services-information




          5(&(,9('
          




          Please remit payment to:                                                                                                                  Invoice #:               4954411
          Veritext                                           To pay online, go to www.veritext.com                                             Invoice Date:               4/16/2021
          P.O. Box 71303                                               Veritext accepts all major credit cards
          Chicago IL 60694-1303                                                                                                               Balance Due:                   $765.00
                                                                   (American Express, Mastercard, Visa, Discover)
137454    Fed. Tax ID: XX-XXXXXXX
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 21 of 24 PageID 5043
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 22 of 24 PageID 5044




 INVOICE
 BILL TO                                                                                INVOICE #   46379
 Bajo Cuva Cohen Turkel                                                                     DATE    04/08/2021
 100 N Tampa Street Suite                                                               DUE DATE    05/08/2021
 1900                                                                                      TERMS    Net 30
 Tampa, Florida 33602


 ORDERED BY                                     CLIENT MATTER #                       AM
 Lesli Harm                                     Cayman v. Frankel                     TPA


  DESCRIPTION                                                                  QTY      RATE                 AMOUNT

  Frankel                                                                              234.86                234.86T
  475 BW x 2 sets
  31 color x 2 sets
  41 tabs x 2 sets
  2 – 3” binders
  ***********************************
  Hurry                                                                          1     417.52                417.52T
  957 bw x 2sets
  46 color x 2 sets
  36 tabs x 2 sets
  2 – 3” binders
  2 – 4” binder
  Thank you for your business. Please pay from this
  invoice


 Our Tax ID # XX-XXXXXXX                                                SUBTOTAL                                 652.38
 TERMS: This invoice is due within 30 days from the date listed.        TAX (8.5%)                                55.45
 Client is subject to maximum allowable finance charges on all          TOTAL                                    707.83
 past due accounts plus any related attorney fees and collection
                                                                        BALANCE DUE
 charges.                                                                                                 $707.83
 Upon receipt of an invoice from Lit & More inc. for services, client
 accepts full responsibility and is liable for payment even though
 such services between client and Lit & More may be on behalf of
 a third party.


 Please remit payment to:
 1629 Hendry Street
 Fort Myers, FL 33901




                                                     Please remit payment to:
                                                        1629 Hendry Street
                                                      Fort Myers, FL 33901
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 23 of 24 PageID 5045




 INVOICE
 BILL TO                                                                               INVOICE #   46456
 Bajo Cuva Cohen Turkel                                                                    DATE    04/18/2021
 100 N Tampa Street Suite                                                              DUE DATE    05/18/2021
 1900                                                                                     TERMS    Net 30
 Tampa, Florida 33602


 ORDERED BY                                                             AM
 Lesli Harm                                                             TPA


  DESCRIPTION                                                                  QTY     RATE                 AMOUNT

  Print images black & white 8.5x11                                              1    470.96                470.96T
  Qty. 1682 x 2 sets
  Insert Index Tabs                                                            148      0.45                    66.60T
  3" - white (D-ring) three ring binder                                          6     16.09                    96.54T
  ***********************************
  Thank you for your business. Please pay from this
  invoice


 Our Tax ID # XX-XXXXXXX                                                SUBTOTAL                                634.10
 TERMS: This invoice is due within the terms indicated above.           TAX (8.5%)                               53.90
 Client is subject to maximum allowable finance charges on all          TOTAL                                   688.00
 past due accounts plus any related attorney fees and collection
                                                                        BALANCE DUE
 charges.                                                                                                $688.00
 Upon receipt of an invoice from Lit & More inc. for services, client
 accepts full responsibility and is liable for payment even though
 such services between client and Lit & More may be on behalf of
 a third party.


 Please remit payment to:
 1629 Hendry Street
 Fort Myers, FL 33901




                                                     Please remit payment to:
                                                        1629 Hendry Street
                                                      Fort Myers, FL 33901
Case 8:18-cv-02869-VMC-CPT Document 310 Filed 05/21/21 Page 24 of 24 PageID 5046


                                                RECEIVED 4/26/21
                                                1748.1



 INVOICE
 BILL TO                                                                                INVOICE #   46511
 Bajo Cuva Cohen Turkel                                                                     DATE    04/26/2021
 100 N Tampa Street Suite                                                               DUE DATE    05/26/2021
 1900                                                                                      TERMS    Net 30
 Tampa, Florida 33602


 ORDERED BY                                     CLIENT MATTER #                       AM
 Lesli Harm                                     Cayman v. Frankel                     TPA


  DESCRIPTION                                                                 QTY        RATE                AMOUNT

  Plaintiff’s Exhibits - Binder sets - Qty. 3                                   1     1,545.87              1,545.87T
  Print images 8.5x11 - 3 hole Drill
  Qty. black & white - 3750
  Qty. color - 1203
  Index Tabs 1- 69
  Letter Index Tabs - A - K
  Plaintiff’s Exhibits - Staple Sets Qty. 3 -                                   1     1,295.65              1,295.65T
  Print images 8.5x11 - 3 hole Drill
  Qty. black & white (ex 1 included) - 1250
  Qty. black & white - 1166
  Qty. color - 1203
  Qty. 240 color slip sheets
  4" - white (D-ring) three ring binder                                         6       22.49                134.94T
  ***********************************
  Thank you for your business. Please pay from this
  invoice


 Our Tax ID # XX-XXXXXXX                                                SUBTOTAL                             2,976.46
 TERMS: This invoice is due within the terms indicated above.           TAX (8.5%)                             253.00
 Client is subject to maximum allowable finance charges on all          TOTAL                                3,229.46
 past due accounts plus any related attorney fees and collection
                                                                        BALANCE DUE
 charges.                                                                                              $3,229.46
 Upon receipt of an invoice from Lit & More inc. for services, client
 accepts full responsibility and is liable for payment even though
 such services between client and Lit & More may be on behalf of
 a third party.


 Please remit payment to:
 1629 Hendry Street
 Fort Myers, FL 33901



                                                     Please remit payment to:
                                                        1629 Hendry Street
                                                      Fort Myers, FL 33901
